UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1094


CATHERINE DENISE RANDOLPH,

                Plaintiff - Appellant,

          v.

U.S. ATTORNEY, Technology (Illegal home business),

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:15-cv-00009-CCB)


Submitted:   March 17, 2015                 Decided:   March 20, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Catherine Denise Randolph, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Catherine      Denise    Randolph       appeals     the     district      court’s

order dismissing her complaint as frivolous and for failing to

state a claim. See 28 U.S.C. § 1915(e)(2)(B) (2012).                         We have

reviewed the record and find no reversible error.                       Accordingly,

we deny Randolph’s motions to amend and dismiss the appeal for

the reasons stated by the district court.                       Randolph v. U.S.

Attorney,   No.    1:15-cv-00009-CCB         (D.   Md.    Jan.    9,    2015).      We

dispense    with    oral     argument    because         the    facts    and     legal

contentions   are    adequately    presented       in     the    materials      before

this court and argument would not aid the decisional process.



                                                                            DISMISSED




                                         2